Citation Nr: 0116656	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  95-19 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increase in a 20 percent rating for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1962 to May 1982.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 1993 RO rating decision which 
increased the disability evaluation assigned for the 
veteran's service-connected low back disorder from 
noncompensable to 10 percent.  In December 1998, the Board 
remanded this appeal to the RO to obtain treatment records 
and to afford the veteran a VA examination.  A March 1999 RO 
rating decision increased the low back disability evaluation 
to 20 percent.  The veteran continues to appeal for a higher 
rating.


FINDINGS OF FACT

The veteran's service-connected low back disorder 
(degenerative disc disease of the lumbosacral spine with 
multiple herniated discs) is productive of pronounced 
intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1962 to May 
1982.  His service medical records indicate that he was 
treated for a low back disorder on multiple occasions, and 
there were various assessments including low back strain and 
degenerative changes.

VA treatment records in the years immediately after service 
note the low back condition including degenerative changes.  

In a May 1986 decision, the Board granted service connection 
for degenerative changes of the lumbar spine.  In May 1986, 
the RO assigned a noncompensable rating for the condition.

Later medical records, dated to 1993, note the low back 
condition and various other ailments.

In February 1993, the veteran submitted his current claim for 
an increased rating for his service-connected low back 
disorder.  

The veteran underwent a VA spine examination report in May 
1993.  He reported that he had difficulty bending and 
stooping as well as with turning or twisting motions of the 
lower back.  The veteran also indicated that sometimes he 
would have a catch in his back and that at other times he 
suffered chronic achy pain.  It was noted that the veteran 
had no sciatic radiation and no pain down his leg.  The 
examiner reported that the veteran's spinal alignment showed 
that he had a 10 degree lumbar scoliosis with convexity to 
the right as well as a 10 degree thoracic scoliosis with 
convexity to the left.  It was further reported that the 
lumbar curve would straighten when the veteran lied down.  
The examiner noted that the veteran had no spasm of the back.  
As to range of motion of lumbar spine, the examiner reported 
that flexion was 70 degrees; extension was 4 degrees; lateral 
bending was 20 degrees, right and left; and rotation was 15 
degrees to the right and 20 degrees to the left.  Straight 
leg raising was negative and reflexes were 2+ in the ankles 
and knees.  The sensory and motor examination was intact.  
The examiner indicated a diagnosis of degenerative 
lumbosacral disc disease at the L5-S1 interspace.  A May 1993 
radiological report, as to the veteran's lumbar spine, 
indicated that there was intervertebral disc space narrowing 
at L5-S1 with anterior osteophytes.  

In August 1993, the RO increased the low back disability 
rating to 10 percent, and the condition was described as 
degenerative lumbosacral disc disease.

VA treatment records dated to August 1994 indicate that the 
veteran was treated for various disorders including his low 
back disorder.  October 1993 and November 1993 entries refer 
to treatment for low back pain and right sciatica.  A 
November 1993 magnetic resonance imaging (MRI) study of the 
low back showed degenerative changes including disc 
degeneration and disc bulging.

At an August 1994 RO hearing on appeal, the veteran testified 
that his back pain would go down his right buttock and into 
his right leg.  He also reported that at times the pain had 
been so excruciating that it had brought him to tears.  He 
also noted that he had been wearing a corset that had been 
recommended by his physician.  The veteran indicated that his 
back pain had restricted his daily chores and had affected 
his daily routine.  He further stated that he was taking 
medication for his low back disorder.  

The veteran underwent a VA neurological examination in August 
1994.  He complained of continuous low back pain in the mid 
lumbar region with radiation intermittently down his right 
lower extremity from his buttock to his heel.  It was noted 
that the veteran would occasionally wear a back brace for his 
pain.  The veteran also reported that fatigue would induce 
more back pain.  He noted that he could walk several hundred 
feet, but would then develop low back pain with radiation 
into his feet.  The veteran further reported that he had 
trouble with activities of daily living secondary to his low 
back pain.  The examiner noted that the motor examination 
showed 5/5 power throughout the veteran's upper and lower 
extremities with no atrophy or vesiculations.  The veteran's 
gait was normal and straight leg raising was negative, 
bilaterally.  The examiner reported that the veteran could 
forward flex, horizontal flex, and rotate at his waist 
without problems.  Deep tendon reflexes were symmetric and 2+ 
in the upper and lower extremities and ankle jerks were +1 
and symmetric, bilaterally.  The examiner indicated that the 
sensory examination was normal to pinprick and touch.  There 
was no dermatone loss sense and the vibratory sense was 
normal.  The impression was lumbosacral strain.  A September 
1994 report of a electromyography (EMG) study indicated an 
impression of normal electromyograph nerve conductions of the 
right lower extremity without evidence of lumbosacral root 
lesion.  

VA treatment records dated from 1994 to 1999 refer to 
continued treatment for disorders including the veteran's low 
back disorder.  A July 1995 entry notes that the veteran had 
chronic degenerative disc disease with right sciatica for the 
previous two years.  It was also reported that he had 
complained of cramps lately.  A November 1995 entry indicates 
an assessment of chronic back pain reduced with a TENS unit.  

The veteran underwent a VA neurological examination in 
January 1999.  He reported that he had suffered severe low 
back pain with radiation to the right leg in the past.  The 
veteran indicated that, presently, his pain was primarily in 
the right leg with his back pain greatly diminished.  He 
stated that the pain was throughout the whole leg, was worse 
at night, and would wake him up frequently.  The veteran also 
reported that his leg would be numb when he got up in the 
morning.  He noted that his medications gave him some relief 
and allowed him to sleep.  The veteran also indicated that he 
was unable to bend or lift anything and that moving furniture 
would cause great pain in his right leg.  He stated that he 
was able to do very light housework.  The examiner reported 
that the veteran had tenderness along the lumbar spine.  
Flexion was 70 degrees and right and left lower bending was 
to 15 degrees.  The examiner indicated that the veteran 
experienced pain at the extremes on all such motions.  It was 
also reported that there was some tenderness on the right 
sciatic notch.  Straight leg raising was positive on the 
right and deep tendon reflexes were active and equal.  The 
diagnosis was degenerative disc disease with multiple 
herniated discs which were demonstrated pursuant to a 1993 
MRI study.  The examiner commented that the relief of the 
back pain and the sudden aggravation of the leg pain was 
characteristic of a free fragment or ruptured disc.  The 
examiner further remarked that the veteran had objective 
evidence of painful motion of the spine and of the right leg.  
It was noted that such pain could considerably decrease the 
range of motion of the veteran's spine during flare-ups.  The 
examiner also indicated that there was evidence of muscle 
spasm and a history consistent with a hernia of the lumbar 
disc superimposed on known pre-existing degenerative disc 
disease.  A January 1999 X-ray report, as to the veteran's 
lumbar spine, indicates that there was minimal scoliosis of 
the upper lumbar spine, convex left.  There was also small 
osteophyte formation throughout the lumbar spine with minimal 
narrowing of the L4-L5 intervertebral disc space.  

A January 1999 private statement from an acupuncture clinic 
indicates that the veteran received acupuncture treatment 
from April 1998 to January 1999 for a variety of ailments 
including recurrence of right-sided sciatica and lumbar pain.  
It was noted that he responded well to acupuncture and 
experienced significant and lasting pain relief and 
functional improvements.  

A VA computerized tomography (CT) scan of the low back in 
late January 1999 led to a conclusion that the veteran had 
multilevel degenerative disc disease associated with 
congenital spinal stenosis.  It was stated that changes were 
most significant at L4-5 but also evident at L2-3 and L3-4 
and to a lesser degree at other levels, and there was neural 
foraminal narrowing throughout, bilaterally.  Other 
outpatient records from early 1999 note a history of 
degenerative disc disease. 

A March 1999 RO decision recharacterized the veteran's 
service-connected low back disorder as degenerative disc 
disease of the lumbosacral spine with multiple herniated 
discs, and increased the disability evaluation from 10 
percent to 20 percent.  

In March 2001 written argument, the veteran's representative 
maintained that the veteran had pronounced intervertebral 
disc syndrome, warranting a 60 percent rating.

II.  Analysis

The file shows the RO has properly developed the evidence, 
including obtaining treatment records and providing the 
veteran with VA examinations, and there is no further VA duty 
to assist him with his claim for an increase in a 20 percent 
rating for his service-connected low back disorder.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 1 114 
Stat. 2096 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  Limitation of motion of the lumbar spine is rated 
20 percent when moderate, and it is rated 40 percent (the 
maximum rating) when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation (the maximum rating) 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Medical examination and treatment reports from most of the 
1990s show varying degrees of severity of the veteran's low 
back disorder, including impairment from disc disease.  At 
times there have been signs of sciatica, and at other times 
there have been no abnormal neurological findings from disc 
disease.  The most recent VA neurological examination in 1999 
noted signs and symptoms of low back degenerative disc 
disease with right radiculopathy.  There was limited range of 
low back motion, with pain on extremes of motion.  The 
examiner stated that the veteran had objective evidence of 
painful motion of the spine and of the right leg and that 
such pain could considerable decrease the range of motion of 
the veteran's spine during flare-ups.  It was reported there 
was evidence of muscle spasm.  The diagnosis was degenerative 
disc disease with multiple herniated discs.  A subsequent CT 
scan of the low back confirmed disc degeneration and bulging.

With regard to the above-cited diagnostic codes, the Board 
will rate the veteran's low back condition under Code 5293 
for intervertebral disc syndrome since this provides the 
highest possible rating given the facts of the case.  Code 
5293 also contemplates consideration of limitation of motion 
and pain on use of the low back, factors which are shown in 
this case, and the Board has taken this into account when 
assigning a rating.  See VAOPGCPREC 36-97.  The medical 
records as a whole show signs of intervertebral disc syndrome 
with symptoms of sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm.  The evidence varies as to 
whether the intervertebral disc syndrome is severe with 
recurring attacks and intermittent relief (i.e., 40 percent) 
or whether it is pronounced with persistent symptoms and 
little intermittent relief (i.e., 60 percent).  Bearing in 
mind the benefit-of-the-doubt rule, the Board finds that the 
veteran's low back disability (degenerative disc disease of 
the lumbosacral spine with multiple herniated discs) more 
closely resembles pronounced, than severe, intervertebral 
disc syndrome, and it will be classified as pronounced in 
degree.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  Accordingly 
an increased rating to 60 percent for the low back disability 
is warranted under Code 5293.


ORDER

An increased rating to 60 percent for a low back disability 
is granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

